Exhibit 10.1

 

LOGO [g575403ex10_1pg1.jpg]

Board of Directors

Compensation Program

For

Non-Executive Directors

May, 2013



--------------------------------------------------------------------------------

PartnerRe Ltd. Board of Directors Compensation Policy

PartnerRe Ltd. (the “Company”) has developed a Board of Directors Compensation
Policy for Non-Executive Directors (the “Policy”) to address specific
objectives:

 

  •  

Establish competitive levels of remuneration, benchmarked against an appropriate
peer group.

 

  •  

Align the interests of Directors and shareholders by using equity as a major
component of the total compensation package.

 

  •  

Establish one approach to Directors compensation in recognition of the Company’s
strategy to rotate Directors’ committee assignments periodically.

 

  •  

Demonstrate good governance and corporate responsibility.

As part of this Policy, as approved by the Nominating and Governance Committee,
PartnerRe offers a competitive mix of cash and equity compensation for each non
executive director and for the Chairman of the Board (the “Chairman”) (together
the “Directors”1).

The total compensation package for Director’s service on a calendar year period
consists of two components:

 

  •  

Cash compensation; and

 

  •  

Restricted Share Units (“RSUs”).

 

Component

  Director*
Annual  Amount     Committee Chair
Fee
Annual Amount     Chairman of the  Board
Annual Amount  

Cash

  $ 80,000      $ 15,000      $ 160,000   

RSUs

  $ 150,000        $ 180,000   

Dividend equivalents paid on RSUs

   
  Per actual dividend rate
declared by the Board   
        
  Per actual dividend rate
declared by the Board   
  

 

* Chairman excluded

Cash Compensation

Directors are entitled to receive cash compensation on an annual basis (as
detailed in the table above). Cash compensation is paid once a year on June 15
or the nearest business day thereafter.

Elective Equity Incentive

Deferred Cash Compensation

Directors may elect to defer 50% or 100% of their cash compensation into RSUs
(see RSU description).

Company Match

Should a Director elect to defer his or her cash compensation into RSUs,
deferred amounts will receive an additional matching award equal to 25% of the
deferred dollar amount. The matching award will be granted in RSUs (see RSU
description).

Equity Compensation

RSUs

Directors are entitled to receive RSUs (as detailed in the table above). RSUs
are granted once a year on June 15 or the nearest business day thereafter.

 

1  For the purpose of this document, all references to Directors refer to
non-executive directors only and does not include executive directors

 

2



--------------------------------------------------------------------------------

The number of RSUs awarded is determined by the applicable annual U.S. dollar
amount of the award divided by the Fair Market Value of the Shares (both terms
as defined in the PartnerRe Ltd 2003 Non-Employee Directors Share Plan, as
amended or replaced from time to time, the “Plan”) on the grant date. RSUs will
cliff vest after 5 years from the grant date and automatic delivery will also
occur at this time.

Dividend Equivalents

All RSU awards will accrue dividend equivalents on the same basis as the shares
underlying the RSUs, with such dividend equivalents payable annually on June 15
or the nearest business day thereafter, with no accrued interest on the dividend
equivalents.

Delivery of RSUs

Prior to the RSU grant, Directors will have the ability to elect to receive 60%
of the value of the RSUs in Shares and 40% in cash.

Directors Ownership Guidelines

Directors are required to own a minimum number of shares equal to 4 times his or
her annual cash compensation entitlement (excluding Committee Chair Fee)
(“Ownership Target”). For the purpose of determining the Ownership Target, both
shares owned by the Director as well as RSUs are included in the calculation.
Directors who do not meet the Ownership Target are required to receive at least
50% of their cash compensation in RSUs until the Ownership Target is met.

Transfers of equity interests into Trusts or Family Partnerships can only occur
if the Director Ownership Targets continue to be met after the transfer has
occurred subject to the approval of the Nominating and Governance Committee and
in compliance with certain restrictions.

Maximum Annual Equity Awards

RSU awards made to Directors shall not exceed the maximum annual limit stated in
the Plan.

Appointment and Termination of service

Appointment

Any newly appointed Director is entitled to receive:

 

  •  

an amount equal to the annual amount of cash compensation prorated based on the
number of days between the date of appointment and December 31 inclusive (the
“Prorated Cash Compensation”); and

 

  •  

a number of RSUs equal to the applicable annual U.S. dollar amount prorated
based on the number of days between the date of appointment and December 31
inclusive (the “Prorated Number of RSUs”).

Should a Director be appointed before June 15, he/she will receive on June 15 or
the nearest business day thereafter, of the year of appointment the Prorated
Cash Compensation and the Prorated Number of RSUs.

Should the Director be appointed after June 15, the Prorated Cash Compensation
and the Prorated Number of RSUs will be paid or granted on June 15 of the
following year.

Termination of service

Appendix A will apply to cash compensation/clawback, share options (previously
granted) and RSUs in the event of the Director’s termination of service.

 

3



--------------------------------------------------------------------------------

Travel

The Company agrees to reimburse all business expenses related to services
rendered, including attendance at educational sessions, as a Director.

Partner program

Every two years the Company invites the partners of Directors to attend events
at the Board meeting. The cost of providing the program (excluding travel) is
covered by the Company. The Board has decided that travel costs for partners to
attend these programs shall be paid by the Director and shall not be reimbursed
by the Company.

 

4



--------------------------------------------------------------------------------

Appendix A

PartnerRe Ltd.

Permissible Termination = Change in control, death, permanent disability,
mandatory retirement, voluntary termination due to acceptance of a public
service position that would either preclude Board service or make such continued
service impractical and failure to be re-elected to the Board by Shareholders.

 

       

Termination Before June 15th

 

Termination After June 15th

Pay Component

 

Payment / Grant Date

 

Permissible

 

Non-Permissible

 

Permissible

 

Non-Permissible

Cash Retainer   Retainer is paid on June 15th for the calendar year   Pay pro
rata retainer   Pay pro rata retainer   Clawback unearned retainer   Clawback
unearned retainer Restricted Share Units   RSUs are granted on June 15th for the
calendar year with a five-year cliff vest  

Not granted for current year

 

Accelerated vesting of prior unvested awards

 

Not granted for current year

 

Forfeiture of unvested awards

 

Accelerated vesting of prior year’s unvested awards and pro rata portion of
current year’s award

 

Forfeiture of unvested portion of current year’s award

  Forfeiture of unvested awards Share Options (previously granted)   Share
options are granted on June 15th for the calendar year with a three-year ratable
vesting schedule  

Not granted for current year. Accelerated vesting of prior unvested share
options.

 

Continued exercisability of outstanding share options for remainder of the term

 

Not granted for current year. Forfeiture of unvested share options

 

Continued exercisability of outstanding share options for remainder of the term

 

Accelerated vesting of prior year’s unvested share options and pro rata portion
of current year’s share options

 

Continued exercisability of outstanding share options for remainder of the term

 

Forfeiture of unvested portion of current year’s award

 

Forfeiture of unvested share options

 

Continued exercisability of outstanding share options for remainder of the term

 

5